Citation Nr: 0100431	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  95-28 790 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

This matter was previously before the Board in June 1997, at 
which time it was remanded for additional development.  The 
RO affirmed the denial of entitlement to service connection 
for cardiovascular disease in July 2000.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Cardiovascular disease was not present during service; 
there is no continuity of symptomatology of cardiovascular 
disease after service; and cardiovascular disease was not 
manifest to a compensable degree with one year after service.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated 
during active duty service, and may not be presumed to have 
been incurred in service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In association with an earlier, unrelated claim, the RO 
attempted to secure the veteran's service medical records.  
The August 1989 response from the National Personnel Records 
Center (NPRC) consisted only of service documents and the 
veteran's June 1946 separation examination.  The examination 
report revealed a normal cardiovascular system and normal 
blood pressure.  There were no complaints, diagnosis, 
treatment or other findings of a cardiovascular disorder 
shown on examination at the time of discharge.

A private insurance medical examination report dated in 
November 1958 revealed a murmur in the 2nd left interspace, 
which was systolic in time and not transmitted.  The examiner 
described the findings as a functional murmur.  There was no 
hypertrophy.

Medical records from B. Hillert, M.D., included notes dated 
in January 1984 that related the veteran's 15-year history of 
hypertension and 17-year history of adult-onset diabetes 
mellitus.  There was no history of other cardiovascular 
disease.  A January 1984 x-ray report showed a normal chest 
except for a slightly dilated ascending aorta.

The veteran was hospitalized at Doctor's Hospital for 
approximately 18 days from July to August 1987.  Upon 
admission, he presented with a history of hypertension, 
diabetes and alcohol abuse.  Physical examination at 
admission revealed regular heart rate and rhythm with loud S4 
gallop and no murmurs.  During a subsequent consultation, the 
veteran reported that a heart murmur had been noted since his 
military service.  Examination at that time revealed as 
holosystolic apical murmur without rub, click, or gallop.  
Chest x-rays taken soon after admission showed borderline 
cardiomegaly and mild central vascular congestion, possibly 
due to poor inspiratory effort.  Findings from an August 1987 
echocardiogram performed during the admission were 
interpreted as compatible with a severe nonobstructive 
hypertrophic cardiomyopathy, such as seen in severe 
hypertension.  There was no evidence for vegetations of 
endocarditis.  

The veteran submitted his claim for service connection for 
cardiovascular disease in July 1994.  In an associated 
statement, he related that while he was on active duty in 
1944, it was required that he be examined prior to flight 
training.  On examination, the doctor detected a functional 
heart murmur and an enlarged heart muscle.  The veteran 
explained that, after the examination, he was dropped from 
pilot training.  He also indicated that the doctor stated 
that his heart condition could improve or worsen with the 
stress of physical activities.

In a September 1994 statement to the RO, the veteran stated 
that subsequent to his discharge from the military, three 
different doctors treated him for his heart condition between 
1947 and 1970, all of whom were now deceased.  He further 
stated that attempts to obtain such medical records have been 
unsuccessful.

The RO requested additional medical records from NPRC in 
September 1994.  NPRC provided a negative response later that 
month.  Also in September 1994, the RO informed the veteran 
that most of his service medical records were presumed 
destroyed and listed various types of alternative evidence he 
could provide to support his claim.  The RO also provided the 
veteran with NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, for him to complete in order to 
facilitate another search for additional service medical 
records.  The RO sent all of the available information, 
including the NA Form 13055 to NPRC in October 1994.  NPRC's 
November 1994 response indicated that it located only the 
separation examination already of record.  An additional 
search required the veteran's exact unit and date of 
treatment.     

Pursuant to the Board's remand, in June 1997, the RO wrote 
the veteran and asked him to provide the specific information 
required for NPRC to conduct an additional search for service 
medical records.  The veteran did not reply with the 
requested information.   

Medical records from Dr. Hillert dated in March and December 
1996 and February 1997 reveal the veteran was diagnosed, in 
pertinent part, with arteriosclerotic peripheral vascular 
disease (ASPVD) with renal artery stenosis.

In July 1997 the veteran submitted the statement from P.S. to 
support his claim.  P.S. stated that she went to visit the 
veteran while he was in basic training in September 1944.  
When she made inquiry into the veteran's whereabouts, she was 
told that he was in the air base hospital for a heart 
evaluation.  P.S. also related that she was later told that 
the veteran had been diagnosed with an enlarged heart muscle 
and a functional heart murmur and because of same, he was 
deleted from flight training status.

In an October 1997 statement of R.C.L., in support of the 
veteran's claim, R.C.L. stated that he was stationed in the 
same gunnery training unit as the veteran for six months.  He 
further stated that the veteran was transferred after being 
deleted from pilot training for physical reasons.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

In order to prevail on the issue of service connection, there 
generally must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the applicable presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Id.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis, cardiovascular-
renal disease, including hypertension, endocarditis, and 
myocarditis).  

When all the evidence is assembled, VA is responsible for 
determining if the evidence supports the claim or is in 
relative equipoise, in which case the appellant prevails.  If 
the preponderance of the evidence is against a claim, it is 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The Board notes that the 1973 fire in St. Louis destroyed a 
portion of the veteran's service medical records.  When 
service records have been lost or destroyed, the Board is 
under a duty to advise the veteran of alternative forms of 
evidence that can be developed to substantiate the claim.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Moreover, in such 
cases, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In this case, the RO made multiple attempts to secure 
additional service medical records from NPRC and requested 
the veteran to provide the specific information required for 
another search.  The veteran did not furnish a reply to that 
request.  Therefore, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  First, there is no medical evidence that a 
specified cardiovascular disorder for VA compensation 
purposes was shown during an applicable presumption period.  
The earliest medical evidence of a cardiovascular disorder of 
a chronic nature was noted in 1958 when it was indicated that 
the veteran had a murmur in the 2nd left interspace described 
as a functional murmur with no hypertrophy.  This private 
medical examination was conducted more than eleven years 
following the veteran's discharge from service.  Therefore, 
any possible presumption of in-service incurrence is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Considering the claim on a direct basis, the Board finds that 
cardiovascular disease as claimed by the veteran did not have 
its origin during active military service nor was a 
cardiovascular disorder aggravated by military service.  At 
the time of his discharge from service, the veteran's 
cardiovascular system was normal.  Although the he alleges 
treatment in service in 1944, he has failed to produce 
information regarding the exact unit, that is the Company, 
Squad, Battalion, etc., with assignment at the time of his 
treatment, the exact date of such treatment and the name of 
the treating facility.  Consequently, the record is devoid of 
any medical records containing complaints, diagnosis, 
treatment or other findings related to a cardiovascular 
disorder while in service.  Moreover, there is simply no 
medical evidence that relates any current cardiovascular 
disorder to the veteran's period of active duty service.  
Hickson, 12 Vet. App. at 253.    

The Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The only proviso, however, is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and post-service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.

In this case, no clinical data has been received showing 
treatment during the interim between service and the initial 
diagnosis associated with a cardiovascular disorder.  Thus, 
continuity of symptomatology is not demonstrated and the 
medical evidence of record may not be reasonably construed to 
find that the veteran had any continuing symptoms during 
service which could be causally related to his claimed 
cardiovascular disorder.   See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West,  13 Vet. App. 60 (1999); 
Savage, supra.  The Board recognizes that the veteran 
reported receiving private medical treatment after service.  
However, those physicians are now deceased and the treatment 
records are not available.  

Lay persons may provide evidence on the occurrence of 
observable symptoms during and following service to support 
the veteran's claim of entitlement for compensation benefits.  
In this case, the veteran has asserted his personal opinion 
that his claimed cardiovascular disorder is related to 
service.  However, there is no evidence that he is a medical 
professional.  Therefore, he lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the statements from P.S. and R.C.L. provided no 
evidence that they actually observed symptoms associated with 
the veteran's claimed cardiovascular disorder.  As such, 
these lay statements are insufficient to establish a 
relationship between the veteran's claimed disorder and 
service. Id.  

Similarly, P.S.'s statement that she was told that the doctor 
diagnosed the veteran as having heart problems is also not a 
satisfactory basis for awarding service connection, whether 
she was so informed by a doctor or by a lay person.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed cardiovascular disorder is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for cardiovascular disease.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.102, 3.303, 3.307.


ORDER

Service connection for cardiovascular disease is denied.



		
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

